Citation Nr: 1315157	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-04 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits under 38 U.S.C.A. 5121.

3.  Basic eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

4.  Entitlement to nonservice-connected death pension benefits for the period prior to January 1, 2010.

5.  Entitlement to nonservice-connected death pension benefits for the period from January 1, 2010, forward.



REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1956 to March 1976.  He died in January 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In a February 2009 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and basic eligibility for DEA under Chapter 35.  Although a rating decision, per se, was not issued as to the question of entitlement to death pension, this issue was addressed in a December 2009 Statement of the Case.  The appellant filed a substantive appeal (VA Form 9) as to all issues in the Statement of the Case, and the RO subsequently readjudicated all of the issues in an October 2011 Supplemental Statement of the Case.  Therefore, the appellant has been led to believe that all issues are on appeal, and they are under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

Concerning entitlement to death pension, as discussed below, the Board finds that the evidence of record is sufficient for a fair adjudication of this issue for the period prior to January 1, 2010.  However, further development is necessary with respect to the period from January 1, 2010, forward.  Therefore, this issue is bifurcated, and the latter question will be remanded for appropriate action.

The appellant indicated in a VA Form 9 (substantive appeal) dated January 21, 2010, that she wanted to "cancel [her] claims and cancel [her] appeal."  However, shortly thereafter, VA received a letter and representative appointment form (VA Form 21-22a), both dated January 27, 2010, from the attorney listed above indicating that she would be the appellant's representative in this matter.  Thereafter, the attorney filed a new VA Form 9 dated February 3, 2010, indicating that the appellant wanted to appeal from all issues listed in the statement of the case and requesting a hearing.  Under these circumstances, the Board finds that the appellant did not actually withdraw her appeal, and the Board retains appellate jurisdiction over the issues listed on the first page of this decision.

Additionally, the Board notes that the above-listed attorney sent a letter to the RO in October 2011, advising that she was withdrawing as the attorney of record for the Veteran.  In a February 2012 phone conversation with a RO employee, the attorney clarified that she was withdrawing as to the appellant.  However, the appellant's appeal had already been certified to the Board prior to receipt of these communications, and there was no indication that the appellant had revoked the attorney's authority to act on her behalf.  Therefore, in November 2012, the Board notified the attorney of these circumstances and allowed the opportunity to submit a proper motion to withdraw from VA representation in accordance with 38 C.F.R. § 20.608.  A copy of this letter was also sent to the appellant.  As the attorney has not submitted a proper motion to withdraw from VA representation, she remains the attorney of record for the appellant in this appeal.

Further, the appellant requested and was scheduled for two hearings in connection with her claims.  First, she was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in July 2011.  A copy of this hearing notice was sent to the appellant and her attorney.  The appellant failed to appear at that hearing, but her attorney appeared on her behalf and had an informal hearing.  The notes of that conference are of record.  

The appellant was subsequently scheduled for a hearing before a Board member at the RO in April 2012.  She also failed to appear for that hearing.  Although notice of the scheduled hearing was sent to the appellant at her last known address, a copy of the hearing notice was not sent to her attorney of record.  As such, after allowing an appropriate time for clarification of representation as described above, the Board contacted the appellant's attorney of record in March 2013 to offer the opportunity to schedule another hearing.  A copy of this letter was also sent to the appellant.  In April 2013, the appellant's attorney responded that another hearing was not desired, and requested that the case be considered on the evidence of record.  Accordingly, the request for a hearing is deemed withdrawn.   

There is a paper claims file and a Virtual VA paperless claims file (a highly secured electronic storage system) pertaining to this appeal.  The Board has reviewed both files, and all pertinent documents are associated with the paper file.  Any further development in this case should account for the paperless file.

The issue of entitlement to nonservice-connected death pension for the periods from January 1, 2010, forward is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran died in January 2008 from pneumonia, due to or a consequence of lung cancer, with other contributory condition of chronic obstructive pulmonary disease (COPD); such conditions manifested many years after service and are not attributable to service, to include as due to herbicide exposure.

2.  The disabilities for which the Veteran was service-connected at the time of his death did not materially contribute to death, combine to cause death, aid or lend assistance to the production of death, or impair his health to an extent that would render him materially less capable of resisting the effects of other disease or injury primarily causing death.

3.  There were no claims pending, or benefits due and unpaid, at the time of the Veteran's death.

4.  The Veteran did not die as a result of service-connected disability, and he was not permanently and totally disabled as a result of service-connected disability at the time of death.  

5.  The appellant's countable income exceeds the maximum limit for nonservice-connected death pension benefits for the period prior to January 1, 2010.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).

2.  The criteria to establish accrued benefits under 38 U.S.C.A. § 5121 have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160, 3.1000 (2012).

3.  The requirements to establish basic eligibility for DEA under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2012).

4.  The criteria to establish nonservice-connected death pension benefits for the periods prior to January 1, 2010, have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was notified in August 2008 and November 2008, prior to the initial denial of her claims, of the evidence and information necessary to establish entitlement to DIC, death pension, and accrued benefits; as well as the responsibilities of VA and the appellant in obtaining or providing such information.  In November 2008, she was specifically advised of the conditions for which the Veteran was service-connected at the time of death, and the evidence and information needed to establish that the Veteran's death was due to a service-connected condition, as required by Hupp.  

The Board notes that the appellant was not specifically notified of the evidence and information necessary to establish a disability rating and effective date, as required by Dingess/Hartman.  However, she is not prejudiced by this deficiency, as her claims are being denied herein and, therefore, any questions as to the proper disability rating or effective to be assigned are rendered moot.  Moreover, there has been no allegation of any prejudice due to any notice defect in this case.  

Under the circumstances of this case, the appellant has been afforded adequate VCAA notice, and the essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).

There is also no indication of any pertinent outstanding records concerning the issues decided herein.  The Veteran's service personnel and treatment records have been obtained, as well as his certificate of death, which lists the immediate and contributory causes of death.  Although the treatment records for the Veteran's terminal illness are not of record, there is no indication that they would provide any further support for the appellant's claims.  Rather, the immediate and contributory causes of the Veteran's death are clear, and there is no argument that the currently service-connected conditions contributed to his death in anyway.  Instead, the appellant argues that the Veteran's cause of death should be presumptively service-connected based on Agent Orange exposure, as discussed below.

The Board notes that a VA medical opinion was not obtained in this case.  However, the appellant and her attorney simply argue that the Veteran's lung cancer, which is listed on his death certificate as a contributory cause of death, should be presumptively service-connected based on Agent Orange exposure during service.  As discussed below, the evidence does not establish actual or presumptive Agent Orange exposure.  Further, there is no other evidence suggesting a relationship between the Veteran's cause of death and service, or that his service-connected disabilities caused or contributed to his death.  Therefore, no reasonable possibility exists that obtaining a medical opinion would aid in substantiating the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008).  Additionally, the nature of the other claims on appeal does not warrant a medical opinion.  As such, VA's duty to obtain a medical opinion or examination is not triggered in this case.

A remand for further development would serve no useful purpose as to the issues decided herein, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claims.

II.  Analysis

Service connection for cause of death

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The pertinent presumptive regulations will be discussed below.  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the certificate of death reflects that the Veteran died in January 2008 with an immediate cause of death of pneumonia, due to or as a consequence of lung cancer, with another significant contributing condition of chronic obstructive pulmonary disease (COPD).  There was an approximate interval of 4 months between the onset of lung cancer and death, and 2 days between the onset of pneumonia and death.

None of the conditions listed on the death certificate were service-connected at the time of the Veteran's death.  Rather, service connection was in effect for sinusitis with headaches, enlarged prostate, hemorrhoidal tags, ruptured left ear drum with scar, and a right post-operative herniorrhaphy (or hernia).  These conditions were all rated as non-compensably disabling, but he was assigned a 10 percent rating for multiple noncompensable disabilities.  See August 1976 rating decision and notice.  

The appellant does not assert that any of the Veteran's already service-connected conditions caused or contributed to cause his death.  Further, the Board notes that such conditions did not involve active processes affecting vital organs, and there is no indication that there were resulting debilitating effects or general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the other diseases or injury that primarily caused his death.  See 38 C.F.R. § 3.312(c)(3).  As such, they are not contributory causes of death.  Id.

Instead, the appellant contends that the Veteran's lung cancer should be presumptively service-connected due to Agent Orange exposure.  If a veteran was exposed to an herbicide agent (including Agent Orange) during active service, certain listed diseases, including lung cancer, will be presumptively service-connected if the requirements of § 3.307(a)(6) are met and the disease becomes manifest to a compensable degree at any time after service.  38 C.F.R. § 3.309(e).  

Under 38 C.F.R. § 3.307(a)(6), presumptive herbicide exposure is generally established by active service in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, there is no evidence or argument that the Veteran served in the Republic of Vietnam, or that the conditions of his service involved duty or visitation in the Republic of Vietnam.  Rather, the appellant and her attorney argue that he was exposed to Agent Orange while stationed in Japan due to flying in combat missions in Southeast Asia.  The appellant's attorney asserts that the Veteran's involvement in an EC-121 incident off the coast of North Korea between February 1969 and March 1969 shows that he was in the area of the Korean demilitarized zone (DMZ).  See DRO conference report.

In regard to the above contentions, if a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).  

The Veteran's service personnel records confirm that he served as a flight engineer and aircraft maintenance specialist for jet aircraft, and that he flew on many aircraft throughout the course of his Air Force career.  He had over three years of foreign service from March 1964 to March 1976, and he was stationed in Japan and Taiwan during these periods.  The remainder of his service was stateside.  The Veteran received the Armed Forces Expeditionary Medal for combat service in Korea from February 3 to March 7, 1969.  See DD Forms 214, performance evaluation reports, Airman Military Record.  A performance evaluation report for the period from June 1968 to June 1969 further indicates that he flew on many missions during an EC-121 incident of the coast of North Korea in April 1969.  These records are generally consistent with the incident referenced by the appellant's attorney.

Based on the foregoing, the Board acknowledges that the Veteran flew into official Korean territory in early 1969, which would be during the period in which herbicides were sprayed in or near the Korean DMZ.  See 38 C.F.R. § 3.307(a)(6)(iv).  However, there is no evidence to show that he ever set foot in Korea during active service, or that he flew anywhere other than off the coast of North Korea.  His flight missions in Southeast Asia and off the coast of North Korea do not establish his presence in or around the Korean DMZ, as required for a presumption of Agent Orange exposure.  Further, the Veteran did not serve in a unit that has been determined by the Department of Defense to have been in or near the Korean DMZ.  See id.; see also VA's Adjudication Procedure Manual (M21-1 MR), Part IV, Subpart ii, ch. 2, sec. C.10.p.  As noted above, there is no argument or indication that the Veteran was in Vietnam during service.  There is also no evidence to establish actual herbicide exposure during service.  

Accordingly, although the Veteran served during the relevant time period and later developed lung cancer, which is a presumptive disease for Agent Orange exposure, service connection cannot be established for the cause of his death on a presumptive basis as due to Agent Orange exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board has also considered whether service connection is warranted for the cause of the Veteran's death on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In this regard, there is no argument or indication that the listed immediate and contributory causes of the Veteran's death of pneumonia, lung cancer, or COPD, were related to any  injury or disease during service.  In particular, none of those conditions was noted in his service treatment records, and there is no medical evidence or opinion linking such conditions directly to service.  As such, service connection for the cause of death is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  Further, there is no argument or indication that any other presumptive provisions would apply in this case.

In sum, the evidence does not establish that the Veteran's service-connected conditions of sinusitis with headaches, enlarged prostate, hemorrhoidal tags, ruptured left ear drum with scar, or right post-operative herniorrhaphy caused or contributed to his death, to include by impairing his health to such an extent that he was materially less capable of resisting the effects of his pneumonia, lung cancer, or COPD.  Further, the evidence does not show that service connection is warranted for those conditions named as the principal or contributory causes of death, to include lung cancer, on either a direct or a presumptive basis.  As such, service connection is not warranted for the cause of the Veteran's death.  38 C.F.R. § 3.312.  

As the preponderance of the evidence is against service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply and the appellant's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Accrued Benefits

The lawful surviving spouse of a veteran may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file at the time of the veteran's death.  A claim for accrued benefits must be filed within one year after the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits, or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

Here, the appellant's application for accrued benefits was received in June 2008, less than one year after the Veteran's death.  However, there was no claim for VA benefits pending at the time of the Veteran's death.  There was also no decision denying a claim for benefits that had been issued within one year of the Veteran's death.  Further, new and material evidence had not been received for any disability that was previously denied at the date of death.  Rather, prior to the Veteran's death in January 2008, and the receipt of the appellant's claim in June 2008, the last communication or information concerning the Veteran was dated and received in 1976, in connection with his service connection claims at that time.  

Therefore, there was no pending claim, and the Veteran was not owed any unpaid benefits at the time of his death.  As such, the appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As the law and not the facts of this case are dispositive, the claim for accrued benefits must be denied based on lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430. 

Basic eligibility for DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code, provides for VA educational benefits to the surviving spouse of a veteran who was discharged from service under conditions other than dishonorable, and who (1) died of a service-connected disability, or (2) had a service-connected total disability that was permanent in nature at the time of death.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3510; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

Here, the Veteran received an honorable discharge from service, and the appellant is his surviving spouse.  However, the evidence does not establish that the Veteran died from a service-connected disability, for the reasons discussed above.  Further, he was not permanently and totally disabled as a result of service-connected disabilities at the time of death.  Rather, the Veteran was service-connected for several disabilities that were separately rated as noncompensably disabling, with a 10 percent rating assigned due to such multiple noncompensable disabilities.  

For the foregoing reasons, the Veteran's survivors do not have basic eligibility for DEA benefits under Chapter 35.  The law and not the facts of this case are dispositive, and the claim must be denied based on lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

Death pension  

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274  and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  

To be eligible for death pension as a "surviving spouse," the claimant must generally have been validly married to the Veteran at the time of death, meet requirements as to the length of marriage, have lived continuously with the Veteran from the date of marriage to date of death, and have not remarried.  See 38 U.S.C.A. §§ 101(3), 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50(b), 3.54.

In this case, the Veteran had qualifying service, as he served for more than 90 days during a period of war, and he was also in receipt of service-connected compensation at the time of death.  See 38 C.F.R. § 3.3(a)(3),(b)(4).  

Further, there is no indication that the appellant does not satisfy the requirements of a surviving spouse.  The evidence indicates that she was married to the Veteran from 1953 until his death, and she has denied being remarried since his death.  See March 2009 Eligibility Verification Report (EVR) and marriage license certificate.  

However, for the reasons discussed below, the appellant's countable income exceeds the applicable MAPR for the periods prior to January 1, 2010.  Nonservice-connected death pension is not payable to a claimant whose annual income exceeds the limitations as set forth in 38 C.F.R. § 3.23, or if it is reasonable that some part of the claimant's estate be consumed for his or her maintenance.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  Under these circumstances, it is unnecessary to discuss the provisions concerning net worth.
 
In determining income for the purposes of entitlement to nonservice-connected death pension, payments of any kind from any source shall be counted as income during the annualization period in which they are received, except for certain listed exclusions.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

As pertinent to this case, retirement benefits from the Social Security Administration (SSA) are not specifically excluded under 38 C.F.R. § 3.272 and, therefore, they are included as countable income.  In general, the VA pension income limits track SSA benefits exactly.  See 38 C.F.R. § 3.27 (providing for automatic adjustment of improved pension when there is a cost-of-living increase for SSA benefits).  As such, anyone receiving full SSA retirement benefits frequently cannot receive VA death pension benefits due to excessive income.

Exclusions from income include the expenses of the Veteran's last illness and burial that are paid by the claimant, to the extent that such expenses are not reimbursed under 38 U.S.C.A. Chapter 23.  See 38 C.F.R. § 3.272(h).  

Unreimbursed medical expenses in excess of five percent of the MAPR may also be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid by the appellant.  38 C.F.R. § 3.272(g).  

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  As pertinent to this case, for the initial annualization period, income will be counted from the date of the Veteran's death (January 2, 2008) through the end of the month that is 12 months after that date (January 31, 2009).  After the initial year, countable income is generally based on the calendar year.  See M21-1 MR V.i.3.A.3.b&c.

The income limits for pension benefits, or MAPR, are published in tabular form in the Veterans Benefits Administration manual, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  

Here, the appellant denied having any dependents in her March 2009 EVR.  The MAPRs for a surviving spouse with no dependents from January 2, 2008, through November 30, 2008, are as follows: $7,498, effective December 1, 2007; and $7,933, effective from December 1, 2008, to November 30, 2011.  Five percent of these MAPRs are $375 and $397, respectively.  See 38 C.F.R. § 3.23(a)(5); M21-1 MR, Part I, Appendix B, Section A.  

With regard to countable income for the periods prior to January 1, 2010, the appellant reported SSA income and savings accounts, with interest as shown by her bank statements, but no other expected income.  

A December 2009 printout from the SSA indicates that the appellant had monthly Medicare premium amounts of $96.50, and that her monthly retirement benefits were $1,093.40 as of January 2008, $1,156.40 as of December 2008, and $1,156.50 as of December 2009.  This would be generally consistent with the appellant's reported net receipt of income from the SSA (after deduction of Medicare premium) of $997 in her June 2008 claim and $1,067 in her March 2009 EVR.  

For the initial year from January 2, 2008, to January 31, 2009, this amounts to annual SSA income of $13,246 (when rounded down to the nearest dollar).  The Board notes that the RO calculated an annual income of $13,120, which would be $1,093.40 times 12 months, rounded down.  However, this does not accurately account for the full initial year with adjusted SSA monthly income.

For the next year, which is based on the calendar year from February 1, 2009 through December 30, 2009, there was annual SSA income of $12,720.

With regard to interest from checking or savings accounts, the appellant has provided bank statements for two savings accounts from 2008 and 2009.  A February 2009 statement from one account indicates that she received $25.06 in interest for all of 2008.  A statement from a second savings account indicates that she received $210.58 in interest from January through August 2008, and there is no information as to the remaining months in 2008, or as to the year 2009.  

Although the RO indicated a total savings interest amount of $384 as of the December 2009 statement of the case, the amounts shown on the bank statements total $235.64 in interest for the calendar year 2008, which is the majority of the initial annualization period based on the Veteran's date of death.  

The Board will not speculate as to the amount of interest that the appellant received from her second savings account after August 2008.  The Board will also resolve reasonable doubt in the appellant's favor and assume that she had no savings interest in 2009 for the purposes of this claim.

Based on the SSA printout showing monthly Medicare premiums of $96.50, the appellant had $1,158 in unreimbursed medical expenses for the year initial year from January 2, 2008, through January 31, 2009.  She had $1,061.50 in medical expenses for the next calendar year through December 30, 2009.  Again, the amounts of such expenses in excess of 5 percent of the MAPR are excludable income.  (Here, the excludable component of the medical expenses is $783.00 for the initial year and $664.00 for the next year; i.e., these figures represent 95 percent of the medical expenses for those years). 

The appellant also reported paying $4,204.93 in burial expenses for the Veteran's death in January 2008, and she provided a bill to support this amount.  As she did not receive burial benefits under Chapter 23, this amount is also excludable for the initial year, which is also the year in which it was paid.

Based on the foregoing, resolving all reasonable doubt in the appellant's favor, and using the lowest possible amounts for income, the evidence reflects the following: 

For the initial year from January 2, 2008, through January 30, 2009, she had $13,355 in annual income, which includes SSA income of $13,120 (as calculated by the RO) plus $235 of annual savings interest income.  This amount is reduced by $4,205 for the Veteran's final expenses and by $783.00 for unreimbursed medical expenses, for a total of $8,602.  As this amount is in excess of the applicable MAPR of $7,498, the appellant is not entitled to payment of death pension benefits for the initial annualization period.  

For the next calendar year from February 1, 2009, through December 30, 2009, the appellant had $12,720 in income (from SSA payments, with no reported interest income).  This amount is reduced by $664.50 for unreimbursed medical expenses, for a total of $12,055.50  As this amount is in excess of the applicable MAPR of $7,933, the appellant is also not entitled to payment of death pension benefits for this year.  

In sum, the appellant's income exceeded the applicable MAPRs for each annualization period from January 2, 2008, through December 30, 2009, and thus she is not entitled to payment of nonservice-connected death pension benefits for those periods.  Even after resolving reasonable doubt in the appellant's favor where possible, the evidence is not so evenly balanced as to warrant an award of nonservice-connected death pension benefits.  Therefore, the claim must be denied for these periods.  See 38 U.S.C.A. §§ 1521, 1541, 5107; 38 C.F.R. §§ 3.271, 272.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits under 38 U.S.C.A. 5121 is denied.

Basic eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35 is denied.

Entitlement to nonservice-connected death pension benefits for the periods prior to January 1, 2010, is denied.

REMAND

Further development is necessary for a fair adjudication of the appellant's claim for death pension for the periods from January 1, 2010, forward.  Specifically, the last evidence concerning the appellant's income and expenses is dated in 2009, and it is unclear if she has been fully notified of the requirements for filing an EVR each year.  

The MAPRs for a surviving spouse with no dependents for the periods from January 1, 2010, forward are $8,219, effective December 1, 2011; and $8,359, effective December 1, 2012.  Five percent of these MAPRs (to establish whether unreimbursed medical expenses are excludable) are $410 and $417, respectively.  See 38 C.F.R. § 3.23(a)(5); M21-1 MR, Part I, Appendix B, Section A.  

Therefore, upon remand, the RO should request the appellant to provide updated income and expense information for the periods from January 1, 2010, forward, to include through updated Eligibility Verification Reports (EVRs).  The RO should then readjudicate the claim for these periods.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide updated income and expense information for the periods from January 1, 2010, forward, to include through updated Eligibility Verification Reports (EVRs).  

2.  After conducting any further development that may be necessary, readjudicate the appellant's claim for nonservice-connected death pension benefits for the periods from January 1, 2010, forward.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative.  Allow an appropriate time for response.  Thereafter, if otherwise in order, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


